Exhibit 3 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) INTRODUCTION This discussion and analysis of financial position, results of operations and cash flows ("MD&A") of Entrée Gold Inc. (the "Company") should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2011 (the "Annual Financial Statements").Additional information relating to the Company, including the Company’s Annual Information Form dated March 29, 2012 (the "AIF") is available on SEDAR at www.sedar.com. The effective date of this MD&A is March 29, 2012. The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America ("US GAAP"). In this MD&A, all dollar amounts are expressed in United States dollars, unless otherwise specified as "Cdn $" or "C$" for Canadian dollars or "A$" for Australian dollars.All references to "common shares" mean common shares in the capital stock of the Company. As used in this MD&A, the terms "we", "us", "our" and "Entrée" mean Entrée Gold Inc. and/or one or more of the Company’s wholly-owned subsidiaries. Robert Cann, P.Geo., Entrée’s Vice-President, Exploration and a Qualified Person as defined by National Instrument 43-101 – Standards of Disclosure for Mineral Projects ("NI 43-101"), has approved this MD&A. CORPORATE INFORMATION Our corporate headquarters are located in Vancouver, British Columbia, Canada.Field operations are conducted out of local offices in Mongolia and the United States.Entrée is primarily focused on exploring its principal properties in Nevada and Mongolia. LISTING OF COMMON STOCK ON OTHER STOCK EXCHANGES Trading of the Company’s common shares commenced on the NYSE-Amex effective July 18, 2005, under the trading symbol "EGI". On April 24, 2006, the Company’s common shares began trading on the Toronto Stock Exchange and discontinued trading on the TSX Venture Exchange.The trading symbol remained "ETG". The Company is also traded on the Frankfurt Stock Exchange, under the trading symbols "EKA" and "WKN 121411". OVERVIEW We are an exploration stage resource company engaged in exploring mineral resource properties.We have interests in development and exploration properties in Mongolia, the United States, Australia and Peru.Our two principal assets are our interest in the Lookout Hill property in Mongolia, which hosts a copper-gold porphyry system with a NI 43-101 compliant probable reserve as well as indicated and inferred resources, and our Ann Mason copper-molybdenum project in Nevada, which hosts NI 43-101 compliant indicated and inferred resources.The following is an overview of our two principal assets. MONGOLIA – LOOKOUT HILL The Lookout Hill property in the South Gobi region of Mongolia is comprised of two mining licences, Shivee Tolgoi and Javhlant, granted by the Mineral Resources Authority of Mongolia in October 2009.Shivee Tolgoi and Javhlant completely surround Oyu Tolgoi LLC’s ("OTLLC") Oyu Tolgoi licence and host the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit, respectively.These deposits are located within a land area that is subject to a joint venture between Entrée and OTLLC (the "Entrée-OTLLC Joint Venture").OTLLC is owned 66% by Ivanhoe Mines Ltd. (“Ivanhoe Mines”) and 34% by the Government of Mongolia (through Erdenes Oyu Tolgoi LLC). 1 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) The Shivee Tolgoi and Javhlant mining licences are divided between Entrée and the Entrée-OTLLC Joint Venture as follows: · The Entrée-OTLLC Joint Venture covers 39,807 hectares consisting of the eastern portion of Shivee Tolgoi and all of the Javhlant mining licence (the "Joint Venture Property").The Joint Venture Property is contiguous with, and on three sides (to the north, east and south) surrounds OTLLC’s Oyu Tolgoi mining licence.The Joint Venture Property hosts the Hugo North Extension deposit and the Heruga deposit. · The portion of the Shivee Tolgoi mining licence outside of the Joint Venture Property ("Shivee West") covers an area of 35,173 hectares. Shivee West is 100% owned by Entrée but is subject to a first right of refusal by OTLLC. The illustration below depicts the different areas of Lookout Hill: Entrée-OTLLC Joint Venture In October 2004, the Company entered into an arm’s-length Equity Participation and Earn-In Agreement (the "Earn-In Agreement") with Ivanhoe Mines.Under the Earn-In Agreement, Ivanhoe Mines agreed to purchase equity securities of the Company, and was granted the right to earn an interest in the Joint Venture Property.Most of Ivanhoe Mines’ rights and obligations under the Earn-In Agreement were subsequently assigned by Ivanhoe Mines to what was then its wholly-owned subsidiary, OTLLC.The Government of Mongolia subsequently acquired from Ivanhoe Mines a 34% interest in OTLLC, which is also the title holder of the Oyu Tolgoi mining licence, illustrated in the map above. 2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) OTLLC undertook an exploration program which established the presence of two significant resources on the Joint Venture Property: the Hugo North Extension deposit immediately to the north of the Oyu Tolgoi mining licence and the Heruga deposit immediately to the south of the Oyu Tolgoi mining licence. On June 30, 2008, OTLLC gave notice that it had completed its earn-in obligations by expending a total of $35 million on exploration on the Joint Venture Property.OTLLC earned an 80% interest in all minerals extracted below asub-surface depth of 560 metres from the Joint Venture Property and a 70% interest in all minerals extracted from surface to a depth of 560 metres from the Joint Venture Property.In accordance with the Earn-In Agreement, Entrée and OTLLC formed the Entrée-OTLLC Joint Venture on terms annexed to the Earn-In Agreement. Under the terms of the Entrée-OTLLC Joint Venture, Entrée may be carried through to production, at its election, by debt financing from OTLLC with interest accruing at OTLLC’s actual cost of capital or prime +2%, whichever is less, at the date of the advance.Debt repayment may be made in whole or in part from (and only from) 90% of monthly available cash flow arising from sale of Entrée’s share of products.Such amounts will be applied first to payment of accrued interest and then to repayment of principal.Available cash flow means all net proceeds of sale of Entrée’s share of products in a month less Entrée’s share of costs of operations for the month. At December 31, 2011, Ivanhoe Mines owned approximately 11% of the Company’s issued and outstanding shares, which it acquired pursuant to the Earn-In Agreement.Certain of Ivanhoe Mines' rights and obligations under the Earn-In Agreement, includinga right to nominate one member of the Company’s Board of Directors, a pre-emptive right to enable it to preserve its ownership percentage in the Company, and an obligation to vote its shares as the Company’s Board of Directors directs on certain matters, expired with the formation of the Entrée-OTLLC Joint Venture.OTLLC’s right of first refusal on Shivee West is maintained. Investment by Rio Tinto in Entrée In June 2005, following the announcement in May 2005 of the discovery of high grade mineralization at Hugo North Extension, Rio Tinto Exploration Canada Inc. (formerly Kennecott Canada Exploration Inc.) ("Rio Tinto") took part in a private placement in the Company and became its largest shareholder. The terms of the equity participation agreement provide that in the event the Company undertakes an equity financing, Rio Tinto has a pre-emptive right to maintain its ownership percentage in the Company. At December 31, 2011, Rio Tinto owned approximately 12.9% of the Company’s issued and outstanding shares. Investment by Rio Tinto Holdings in Ivanhoe Mines Following Rio Tinto’s investment in the Company in June 2005, Rio Tinto plc, through its subsidiary Rio Tinto International Holdings Ltd. (“Rio Tinto Holdings”), acquired through a series of transactions approximately 49% of Ivanhoe Mines’ issued and outstanding shares as at December 31, 2011.Rio Tinto Holdings’ ownership interest in Ivanhoe Mines was capped at 49% until January 18, 2012, pursuant to a Heads of Agreement dated December 8, 2010 (the “Heads of Agreement”).On January 24, 2012, Rio Tinto plc announced that Rio Tinto Holdings had purchased an additional 15.1 million shares of Ivanhoe Mines increasing its ownership interest to 51%. Heads of Agreement Among other things, the Heads of Agreement between Ivanhoe Mines and Rio Tinto Holdings provides for the management structure of OTLLC and the project managementstructure of theOyu Tolgoi mining complex.Under the Heads of Agreement, Rio Tinto Holdings is entitled to appoint three of the nine directors of OTLLC (with Ivanhoe Mines appointing three and the Government of Mongolia appointing three) and Rio Tinto Holdings assumes management of the building and operation of the Oyu Tolgoi mining complex, which includes the Heruga and Hugo North Extension deposits on the Joint Venture Property.Ivanhoe Mines will continue to directly manage ongoing exploration on the licences outside of the projected life-of-mine area, including the balance of the Joint Venture Property.On March 20, 2012, Ivanhoe Mines announced that overall construction of the first phase of the Oyu Tolgoi mining complex was 72.7% complete at the end of February 2012, and that construction remains on track to meet the targeted start of initial production in the third quarter of 2012. 3 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) Investment Agreement and Integrated Development Plan In October 2009, Ivanhoe Mines, OTLLC and Rio Tinto Holdings signed an Investment Agreement with the Mongolian Government.The Investment Agreement took legal effect on March 31, 2010, and specifies that the Government ofMongolia will own 34% of the shares of OTLLC (and by extension, 34% of OTLLC’s interest in the Joint Venture Property) through its subsidiary Erdenes Oyu Tolgoi LLC.The Investment Agreement regulates the relationship among these parties and stabilizes the long term tax, legal, fiscal, regulatory and operating environment to support the development of the Oyu Tolgoi mining complex, which includes the Joint Venture Property. Entrée is not presently a party to the Investment Agreement.Entrée does not have any direct rights or benefits under the Investment Agreement, and Entrée’s interest in the Joint Venture Property is not subject to the Investment Agreement.In October 2011, Ivanhoe Mines, Rio Tinto and the Government of Mongolia released a joint statement reaffirming their continued support for the Investment Agreement and its implementation. In March 2012, Ivanhoe Mines released a technical report ("Ivanhoe TR12") that reports the results of OTLLC’s updated mine plan or Integrated Development and Operations Plan ("OTIDOP12").The Ivanhoe TR12 updates the current path of development for the initial phases of the Oyu Tolgoi group of deposits (Southern Oyu Pits and Hugo North Underground Lift 1, which includes the Hugo North Extension deposit). On March 30, 2012, the Company filed an updated technical report titled "Technical Report 2012 on the Lookout Hill Property" ("LHTR12"). LHTR12 is dated March 29, 2012 and was prepared by AMC Consultants Pty Ltd ("AMC") in Adelaide, Australia, a "qualified person" as defined in NI 43-101. The following information is summarized, derived or extracted from LHTR12. For a complete description of the assumptions, qualifications and procedures associated with the information in LHTR12, reference should be made to the full text of LHTR12, which is available for reviewon SEDAR located at www.sedar.com or on www.entreegold.com. LHTR12 considers the conclusions and recommendations raised within the Ivanhoe TR12 in the context of Entrée’s operations. LHTR12 analyses a reserve case only.The underground mineral reserves for the Hugo North deposit, including the Entrée-OTLLC Joint Venture’s Hugo North Extension deposit, were updated in the LHTR12.While the mineral reserve tonnage on the Joint Venture Property remained the same as those that were reported by the Company in June 2010, the grades increased.The probable reserve for Hugo North Extension effective as of March 29, 2012 totals 27 million tonnes ("Mt") grading 1.91% copper and 0.74 g/t gold. Table1.Entrée-OTLLC Joint Venture Mineral Reserve, 29 March 2012 Classification Ore (Mt) NSR ($/t) Cu (%) Au (g/t) Copper (Billion lb) Gold (Moz) Proven - Probable 27 Total Entrée-OTLLC Joint Venture 27 4 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) Notes: · Table shows only the part of the mineral reserve on the Entrée-OTLLC Joint Venture portion of the Shivee Tolgoi licence. · Metal prices used for calculating theHugo North underground net smelter returns ("NSR") are copper $1.80/lb, gold $750/oz, and silver $12.00/oz based on long term metal price forecasts at the beginning of the mineral reserve work.The analysis indicates that the mineral reserve is still valid at these metal prices. · The NSR has been calculated with assumptions for smelter refining and treatment charges, deductions and payment terms, concentrate transport, metallurgical recoveries and royalties. · For the underground block cave all material within the shell has been converted to mineral reserve; this includes low grade indicated material and inferred material assigned zero grade treated as dilution. · Only measured resources were used to report proven reserves and only indicated resources were used to report probable reserves. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée.The Joint Venture Property is managed by OTLLC.OTLLC will receive 80% of cash flows after capital and operating costs for material originating below 560 metres, and 70% above this depth. · The base case financial analysis has been prepared using current long term metal price estimates of copper $2.85/lb, gold $1200/oz, and silver $16.60/oz.Metal prices are assumed to fall from current prices to the long term average over five years. · The mineral reserves are not additive to the mineral resources. The OTIDOP12 uses the same mineral resource estimates previously reported in the Company’s June 2010 technical report.The following table summarizes the mineral resources for the Hugo North Extension deposit and the Heruga deposit as reproduced in LHTR12.The resource estimate for the Hugo North Extension deposit is effective as of February 20, 2007 and is based on drilling completed to November 1, 2006.The Heruga mineral resource estimate is effective as of March 30, 2010. Table 2.Entrée-OTLLC Joint Venture Mineral Resources (0.6% CuEq cut-off), based on Technical Report March 2010 Deposit Tonnage (Mt) Copper (%) Gold (g/t) CuEq (%) Contained Metal Copper (000 lb) Gold (oz) CuEq (000 lb) Hugo North Extension Deposit Indicated Shivee Tolgoi (Hugo North) Inferred Shivee Tolgoi (Hugo North) Heruga Deposit Inferred Javhlant (Heruga) Notes: · Copper Equivalent ("CuEq") has been calculated using assumed metal prices of $1.35/lb for copper, $650/oz for gold, and $10.50 for molybdenum.The equivalence formula was calculated assuming that gold and molybdenum recovery was 91% and 72% of copper recovery respectively.CuEq was calculated using the formula: CuEq% Cu% + ((Au g/t*18.98)+(Mo g/t*.01586))/29.76. · Mo content in Heruga deposit is 141 ppm and included in calculation of CuEq. · The contained copper, gold and molybdenum in the tables have not been adjusted for metallurgical recovery. · The 0.6% CuEq cut-off is highlighted as the base case resource for underground bulk mining. · Mineral resources that are not mineral reserves do not have demonstrated economic viability. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée.The Joint Venture Property is managed by OTLLC.OTLLC will receive 80% of cash flows after capital and operating costs for material originating below 560 m, and 70% above this depth. 5 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) UNITED STATES – ANN MASON Entrée’s other principle asset is the Ann Mason Project in the Yerington District of Nevada. The Ann Mason Project is currently defined by the mineral rights to 1008 unpatented lode claims on public land administered by the Bureau of Land Management, and title to 3 patented lode claims.Entrée assembled this package of claims through a combination of staking and a series of transactions undertaken since August 2009, including the acquisition of PacMag Metals Limited ("PacMag").The Roulette and Blackjack properties have been folded into the Ann Mason Project, which now includes the Ann Mason copper-molybdenum porphyry deposit, the Blue Hill oxide target, and the Blackjack, Roulette and Minnesota targets.Unless otherwise described below, Entrée has a 100% interest in the claims comprising the Ann Mason Project. On August 26, 2010, the Entrée acquired 51% of Honey Badger Exploration Inc.’s ("Honey Badger") interest in 466 unpatented lode claims formerly known as the Blackjack property after incurring expenditures of $900,000 on the property, issuing 37,500 common shares and reimbursing Honey Badger for up to $206,250 of expenditures previously incurred on the property.On July 27, 2011, Entrée acquired Honey Badger’s remaining 49% interest in the Blackjack property, by issuing 550,000 common shares and paying $650,000 to Honey Badger.227 of the claims are subject to an underlying mining lease and option to purchase agreement with two individuals.The underlying agreement provides for an option to purchase the claims for $500,000, a 3% NSR royalty (which may be brought down to a 1% NSR royalty for $2 million) and annual advance minimum royalty payments of $27,500 which commenced in June 2011 and will continue until the commencement of sustained commercial production.The advance payments will be credited against future net smelter returns royalty payments. In September 2009, Entrée entered into an agreement with Bronco Creek Exploration Inc. ("Bronco Creek"), a wholly-owned subsidiary of Eurasian Minerals Inc. (together, "Eurasian"), whereby Entrée may acquire an 80% interest in 214 unpatented lode claims formerly known as the Roulette property.In order to acquire its interest, Entrée must: (a) incur expenditures of $1,000,000, make cash payments of $140,000 and issue 85,000 common shares of the Company within three years; (b) make aggregate advance royalty payments totalling $375,000 between the fifth and tenth anniversaries of the agreement; and (c) deliver a bankable feasibility study before the tenth anniversary of the agreement.In accordance with the agreement, Entrée has completed required exploration expenditures of $600,000, issued 85,000 shares and made payments totalling $140,000. Entrée has an agreement to acquire a 100% interest in three of the unpatented lode claims, which is expected to complete on or before September 13, 2012 Subsequent to the year ended December 31, 2011, Entrée, through a combination of staking and purchase agreements, acquired or entered into agreements to acquire a total of 72 unpatented and patented lode claims within or contiguous to the boundaries of its Ann Mason Project for aggregate costs of $3,618,853 and 40,000 common shares. 6 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) The illustration below depicts the location of the Ann Mason Project. The following information was taken from "Technical Report and Updated Mineral Resource Estimate, Ann Mason Project, Nevada, USA" with an effective date of March 26, 2012 (the "AMTR12").This report was prepared by Scott Jackson, F.AusIMM, Robert Cinits, P.Geo, and Lyn Jones, P. Eng.Mr. Cinits is the Company’s Director, Technical Services.A copy of AMTR12 is filed on SEDAR at www.sedar.com. The following information is summarized, derived or extracted from the AMTR12. Portions of the information are based on assumptions, qualifications and procedures, which are not fully described herein.Reference should be made to the full text of the AMTR12. Mineral Resource Estimate The Ann Mason deposit is estimated to contain an indicated resource of 640 Mt averaging 0.41% CuEq (at a 0.3% copper cut-off) estimated to contain over 5.3 billion pounds of copper and 100 million pounds of molybdenum, and an inferred resource of 444 Mt averaging 0.38% CuEq (at a 0.3% copper cut-off) estimated to contain 3.54 billion pounds of copper and 40 million pounds of molybdenum. The following table summarizes the mineral resource for the Ann Mason deposit as produced in the AMTR12.The resource estimate for the Ann Mason deposit is effective as of March 6, 2012: 7 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Year Ended December 31, 2011 (In United States dollars unless stated otherwise) Cut-off Cu (%) Indicated Resources Tonnes (million) Cu (%) Mo (%) lb Cu (billion) lb Mo (billion) CuEq* (%) 0.007 0.007 0.007 0.007 0.008 Cut-off Cu (%) Inferred Resources Tonnes (million) Cu (%) Mo (%) lb Cu (billion) lb Mo (billion) CuEq* (%) 1,131 0.004 780 0.004 444 0.004 215 0.004 82 0.005 *Copper equivalent is calculated using assumed metal prices of: copper $2.50/lb; andmolybdenum $15.00/lb and assumed metallurgical recoveries relative to copper of: molybdenum 70%. SELECTED ANNUAL FINANCIAL INFORMATION Year Ended December 31, Year Ended December 31, Year Ended December 31, Total Revenues $
